Title: John Adams to James Bowdoin, 24 Mar. 1786
From: Adams, John
To: Bowdoin, James


          
            
              Sir
            
            
              Grosvenor Square
               March 24. 1786
            
          

          I do myself the honour of inclosing a few Extracts of Letters
            written in 1783 to Mr Livingstone, which it is to be
            presumed were laid before Congress: but I have not heard that the Plan Suggested in them
            of purchasing raw Sugars in France, Spain and Portugal, to be refined in Boston, New
            York and Philadelphia for Exportation to Russia, Germany & Italy, has been ever
            attempted, untill this Winter by Mr Thomas Boylston. Upon
            the Arrival of a Cargo of Oil in the Thames he resolved instead of paying the Alien
            Duty, to embark on board of the Vessell and carry it abroad. He arrived in Ostend,
            unloaded the ship, Seperated the Sperma Cæti from the Oil, and went with both to Havre
            de Grace and thence to Rouen. He had Letters from me to Rouen & to Paris,
            particularly to Mr Jefferson, the Marquis de la Fayette
            & Messrs Le Couteule. with Some difficulty they got
            the Duties somewhat reduced, and with his Sagacity, Activity and Perseverance, he got
            the better of those Devices which are too frequent in Trade in that Country, sold his
            Oil for a good Price, bought a Quantity of raw sugars which cost him Six or seven
            hundred Guineas more than the Proceeds of his Oil, and sent the Head matter and sugars,
            to Boston. No other Man at his Age, would have undertaken So much fatigue Risque
            & Vexation: and I much question whether Delays and Charges and Leakage
            considered, his Profits have been very great. but A Beginning is made and an Example
            sett. If We can make Remittances to Russia in this manner, it will be a Resource. It
            well deserves the Consideration of the state of Massachusetts, whether any Encouragement
            can be given by Bounties or Drawbacks of Duties upon Sugars thus imported
            from Europe. a Markett in this Way may Surely be found for all your Oil. Mr Boylston has certainly rendered a considerable service to
            his native Country, by applying his Capital, his Talents and Industry in this
            manner.
          With great Respect I have the Honour to be Sir, your Excellencys
            most obedient & most / humble servant
          
            
              John Adams.
            
          
        